Citation Nr: 1748120	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a right shoulder disability, status prior to total arthroplasty and post total arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is on appeal from March 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing in September 2013.

In September 2013, the RO granted a temporary 100 percent rating from June 4, 2013 to July 31, 2014, with a 30 percent rating to continue on August 1, 2014.  

The Veteran is presumed to be seeking the maximum allowable benefit. The maximum benefit was not awarded prior to June 4, 2013 or from August 1, 2014 onward, therefore, the claim remains in controversy and on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).  This decision will refer to the period on appeal, which will refer to the period prior to June 4, 3013 and from August 1, 2014.


FINDING OF FACT

The Veteran's service-connected right shoulder disability did not result in limitation to 25 degrees from the side or severe, painful motion or weakness.  


CONCLUSION OF LAW

For the period on appeal, the criteria for a rating in excess of 30 percent rating for right shoulder total arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5051, 5200, 5201, 5202, 5203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for an increased rating, status post total arthroscopy was remanded by the Board in February 2015 for a VA examination that would measure the Veteran's disability following his shoulder surgery  An additional shoulder examination was requested.  Review of the completed development reveals that substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2016).  Although a disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If a disability has undergone varying and distinct levels of severity throughout the claims period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

A critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14 (2016).  

The record has established that the Veteran is right handed.  Therefore, his right shoulder disability is rated under the criteria for the major arm.  38 C.F.R. § 4.69.

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5051, which addresses shoulder replacements: a percentage of 100 is warranted for a full year following the shoulder replacement (prosthesis); a 60 percent rating is warranted when the prosthesis is accompanied by chronic residuals consisting of severe, painful motion or weakness in the affected extremity; a 30 percent rating is warranted when the veteran experiences intermediate degrees of residual weakness, pain or limitation of motion, rated by analogy to Diagnostic Codes 5200 and 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5051. 

Diagnostic Code 5201 provides that, for limitation of motion of the arm and shoulder, a maximum rating of 40 percent is assigned if the range of motion of the major arm is limited to 25 degrees from the side, a 30 percent rating is warranted if the major arm is limited to midway between the side and shoulder level; and a 20 percent rating is assigned if the major arm is limited at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Analysis

Service connection was established by way of a March 1976 rating decision.  The disability rating from February 1999 to December 2011 was 30 percent.  In December 2011 Veteran filed a claim for an increased rating.  In a rating decision of March 2012, the RO denied an increased rating.  

The claims period begins in December 2011, the date the Veteran filed his claim for increased rating.  During the pendency of the appeal, the Veteran underwent a total arthroplasty of the right shoulder on June 4, 2013.  The RO granted a 100 percent rating from June 4, 2013 to July 31, 2013, with a 30 percent rating to resume on August 1, 2013.

The Veteran contends that his service-connected right shoulder disability was more severe than the 30 percent rating assigned prior to his shoulder replacement and is more severe than the 30 percent currently assigned.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

In January 2012, at a VA examination, the Veteran had a diagnosis of osteoarthritis in the right shoulder joint, confirmed by imaging studies, and causing frequent flare ups of pain about twice per week.  The Veteran reported constant pain with use of his right shoulder.  The Veteran's range of motion was limited to flexion of 140 degrees with objectively observed pain at 100 degrees.  The Veteran's abduction was limited to 140 degrees with objectively observed pain at 100 degrees.  The examiner also noted functional loss on the right upper extremity, with less movement than normal, excess fatigability, and pain with movement, including tenderness and guarding of all arm movements in addition to mechanical symptoms such as clicking or catching.  The examiner indicated that the Veteran had pain with any movement such as lifting or carrying with the right arm, which would impact the Veteran's ability to work.  Several measurements were unable to be tested due to the Veteran's complaints of pain.  

In February 2012, a private medical opinion by Dr. M. made note of the Veteran's worsening pain for which alternative treatments offered only short relief.

The October 2012 report includes notes from December 2011 and July 2012.  Reference was made to a December 2011 entry wherein it was noted that the Veteran experienced flare ups, approximately two per day, precipitated by forward flexion.  The examiner noted significant functional limitation due to pain and the Veteran reported being unable to use his right arm for eating or buttoning a shirt.  The examiner measured the Veteran's range of motion on both sides, noting that right shoulder flexion was limited to 90 degrees with objectively observable pain at 85 degrees, and right should abduction limited to 95 degrees with objectively observable pain at 90 degrees.  During this examination, the Veteran was unable to perform repetitive use testing with three repetitions.  

At an April 2015 VA examination, the Veteran denied suffering from flare-ups of the shoulder or arm.  The examiner noted a loss of deep fascia causing mild to moderate weakness in the right shoulder joint and weakness, compared to the left shoulder, that would limit his ability to lift heavy objects.  Post-surgery, the Veteran continued to have mild to moderate pain, numbness, and weakness in the entire right arm.  The Veteran's right shoulder was tested for range of motion of the shoulder, which displayed flexion from 0 to 110 degrees, abduction from 0 to 110 degrees, external rotation from 0 to 90 degrees (normal range), and internal rotation from 0 to 60 degrees.  The examiner noted that the Veteran could not reach overhead when the elbow is fully extended.  The examination included repetitive use testing, which resulted in no additional loss of range or motion.

The examination report indicated that the arthritis of the shoulder joints affected the range of motion.  Pain was noted in all range of motion tests, but the examiner stated that it did not cause or result in functional loss of range of motion.  The examination report reflects that the Veteran did not exhibit pain with weight bearing.  

The April 2015 examination also included muscle strength testing of both shoulders.  The Veteran's right shoulder strength on forward flexion and abduction was measured at 4 out of 5 for both, indicating a reduction in muscle strength, but active movement against some resistance.  The opposite (left) shoulder appeared to test within normal limits for all exercises.  Additionally, the examiner noted one centimeter of atrophy in the upper right arm, compared to the left.  The examiner acknowledged an impact on occupational tasks and the Veteran's decreased range of motion, difficulty reaching overhead and mild weakness.  The examiner opined that the veteran will have moderate limitation in securing and maintaining physical employment but only mild limitation in securing and maintaining sedentary employment.

Finally, the April 2015 examiner stated that there is no malunion of the humerus or deformity found on the post-operative x-ray, and no recurrent dislocation of the scapulohumeral joint.  The examiner also noted that the right shoulder showed no sign of crepitation.  However, there was mild arthritis, and a loosening of the hardware in the right shoulder.  The surgical scar was described as well-healed, asymptomatic, and non-tender.  There were no neurological complications identified.

There are two period during the appeal when the Veteran was not receiving a total schedular rating for his shoulder disability.  The first applies to the appeal period prior to the Veteran's total right shoulder arthroplasty on June 4, 2013.  The second applies to the period after the expiration of the 100 percent rating for implantation of the prosthesis in the right shoulder, on August 1, 2014.  


Prior to June 4, 2013, under Diagnostic Code 5201, the Veteran was assigned a 30 percent rating.  To qualify for a disability rating in excess of 30 percent for limitation of motion of the major arm, the evidence would have to show that range of motion was limited to 25 degrees from the side.  Such was not demonstrated.  
The Veteran was consistently shown to have no worse than 85 degrees of limited motion prior to surgery.  Indeed, even considering his complaints of pain and related functional loss, which was quantified by examiners, his range of motion was well in excess of the limitation to 25 degrees from the side.  

Beginning August 1, 2014, the Veteran was rated at 30 percent under Diagnostic Code 5051, which directs that a minimum 30 percent rating is warranted when the veteran experiences intermediate degrees of residual weakness, pain or limitation of motion, rated by analogy to Diagnostic Codes 5200 and 5203.  A higher rating of 60 percent requires chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  There is no evidence that the Veteran suffers severely painful motion or weakness, in fact, the Veteran's range of motion was not affected by pain, and muscle atrophy and related weakness was rated to be mild to moderate at the examination.  It is equally relevant to note that the ranges of motion demonstrated during this period would also fail to warrant the assignment of a higher (40 percent) rating under Diagnostic Code 5201.  Therefore, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5051, 5200, 5203.

The Board considered the Veteran's reports of pain and functional loss of his right shoulder.  However, as discussed, the examinations of record took into account his complaints of pain when measuring and assessing his range motion.  The fact that he may have had pain in all range of motion testing does not yield a higher result.  
See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (discounting the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results).  In short, there is no basis for additional rating in excess of 30 percent.  


The Board additionally considered whether the Veteran could receive a higher rating under alternative Diagnostic Codes.  A rating under Diagnostic Code 5200 requires ankyloses of the scapulohumeral articulation.  For the entire appeal period, there is no evidence that the Veteran suffered from ankylosis or that the scapula and humerus moved as one piece.  Therefore, the Veteran is not entitled to a rating under Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A rating under Diagnostic Code 5202 requires a malunion or other impairment of the humorous.  For the entire appeal period, there is no evidence of nonunion or fibrous union of the humerus or loss of the head of the humerus, therefore, there is no basis for assigning a higher rating under that code.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

A rating under Diagnostic Code 5203 cannot exceed a 20 percent rating.  Further, the Veteran does not suffer from dislocation or nonunion of the clavicle or scapula, as required by Diagnostic Code 5203, therefore, a higher rating under Diagnostic Code 5203 is not available to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Finally, as indicated, the Veteran has not demonstrated any symptoms related to his shoulder disability or surgery that would warrant a separate compensable rating.  The surgical scar was non-tender, well-healed, and asymptomatic.  There are also no identifiable neurological symptoms that have been related to the shoulder disability.


ORDER

A rating in excess of 30 percent is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


